Citation Nr: 1514278	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-11 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether entitlement to a waiver of recovery of an overpayment of VA educational assistance in the amount of $2394 is precluded by fraud, misrepresentation, or bad faith and, if not, whether waiver of recovery of the overpayment is warranted.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 determination of the Committee on Waivers and Compromises (Committee) in Los Angeles, California, that denied the Veteran's request for a waiver of overpayment.

As explained in detail below, the Board has concluded that there was no fraud, misrepresentation, or bad faith on the part of the Veteran.  Therefore, a remand is required so that the agency of original jurisdiction (AOJ) may address the principles of equity and good conscience in the first instance.  Thus, this matter has been bifurcated as such to prevent any prejudice to the Veteran.

On her Form 9 appeal, the Veteran requested a Travel Board hearing.  In April 2014, she was notified that the Board hearing was scheduled for July 2014 at the RO in Los Angeles, California.  The Veteran, however, contacted the RO the day prior to the hearing and indicated that she could not attend the hearing.  She did not request to postpone the hearing.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a waiver of recovery of an overpayment of VA educational assistance in the amount of $1789 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.   See Notification Letters, May 2012 and August 2012 ($1789 overpayment for November 2011 coursework); Correspondence from Veteran, August 2012.

The issue of entitlement to a waiver of recovery of an overpayment of VA educational assistance in the amount of $2394 based on the principles of equity and good conscience is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's conduct constituted fraud, misrepresentation of a material fact, or bad faith in the creation of the debt.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA educational assistance in the amount of $2394 is not precluded by fraud, misrepresentation, or bad faith.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 U.S.C.A. § 5302(c) prohibit the waiver of an overpayment of VA benefits where there exists in connection with the claim for such waiver an indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  Similarly, 38 C.F.R. § 1.965(b) precludes waiver upon a finding of (1) fraud or misrepresentation of a material fact, or (2) bad faith. 

If the debtor's conduct is deemed not to have constituted fraud, misrepresentation of a material fact, or bad faith, the request for waiver will be evaluated pursuant to the principles of "equity and good conscience."  38 U.S.C.A. § 5302(a) (West 2014).

VA regulation 38 C.F.R. § 1.965(b) provides that "bad faith" generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.   Thus, a debtor's conduct in connection with a debt arising from participation in a  VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  
For the university term from January 2, 2012 to February 26, 2012, VA paid to the Veteran a total of $2394 in educational assistance in the form of a book stipend of $292 and housing allowance of $2102.  These funds were apparently dispersed to the Veteran prior to commencement of the term on January 2, 2012.  See Award Letter, November 2011.

On January 30, 2012, VA sent a letter to the Veteran explaining that "on January 2, 2012, you or DeVry University reported that you stopped your training for the enrollment beginning on January 2, 2012."  The notice explained that an overpayment had been created in the amount of $2394 - $292 for the book stipend and $2102 for the housing allowance.

As shown above, either the Veteran or the university contacted VA to notify VA that she changed her enrollment as directed in the November 2011 award letter.  The award letter asked that VA be contacted if there was any change in enrollment, and by the first day of the term, VA was so notified, apparently by the university, albeit this is not entirely clear.  Moreover, the Veteran was seen at VA on January 10, 2012 at which time she reported that she needed to take leave from her job because it was too stressful.  Work stress caused her to be depressed most days of the week and she had a conflict with a supervisor.  Based on her symptoms including recurrent depressed mood, irritability and decreased stress tolerance, a change in medication was recommended.  She also reported in an August 2012 statement that she paid into the Post 9/11 GI Bill for a total of $1,200 and was told that this was a benefit for having served.  In a statement to her congressional representative dated in June 2012, she stated that she had earned the benefits as she had paid into the GI Bill.  She reported that she had received her monthly allowance of $2,100 for January and used it to pay her rent.  Based on her representations that she thought she was entitled to the funds and her mental state in January 2012, the Board cannot find that she sought to seek an unfair advantage.  See Reyes v. Nicholson, 21 Vet. App. 370 (2007).  Therefore, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's conduct constituted fraud, misrepresentation, or bad faith.  

Thus, in summary, the Board concludes that having resolved all doubt in favor of the Veteran, a waiver of recovery of an overpayment of VA educational assistance in the amount of $2394 is not precluded by fraud, misrepresentation, or bad faith.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).


ORDER

Entitlement to a waiver of recovery of an overpayment of VA educational assistance in the amount of $2394 is not precluded by fraud, misrepresentation, or bad faith; to that extent only, the appeal is granted.


REMAND

As discussed above, the Board has found no fraud, misrepresentation, or bad faith on the part of the Veteran with regard to entitlement to a waiver of recovery of an overpayment of her VA educational assistance in the amount of $2394 for the university term beginning on January 2, 2012.  Therefore, this matter should be remanded so that the AOJ to consider the principles of equity and good conscience in determining whether she may be entitled to a waiver of recovery of the overpayment.  See 38 U.S.C.A. § 5302 (2014); 38 C.F.R. § 1.965 (2014).

On remand, the Veteran should be asked to submit a new financial status report, as she has alleged financial hardship.

Accordingly, the case is remanded for the following action:

1.  Ask the Veteran to complete a financial status report.

2.  Adjudicate the question of entitlement to a waiver based on the standards of equity and good conscience.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


